Hodges, J.
1. The jury having resolved the issues of fact in favor of the defendant, no error of law being complained of, and the presiding judge having approved the verdict, this court is without jurisdiction to interfere with the verdict.
2. The so-called newly discovered evidence was impeaching in its nature and merely cumulative, and is insufficient to require this court to reverse the judgment refusing a new trial.
3. The alleged admission of the defendant in his testimony was as follows: “I reckon I did owe him [the plaintiff] for some of those melons, about 75 or 80.cents, I reckon.” He offered an explanation of this admission, which was evidently accepted by the jury, and this court will not grant a new trial on the ground that the defendant “admitted that he was indebted ”to the plaintiff.” Judgment affirmed.